Exhibit 99.1 Mr. Ori Rosen Mr. Ori Rosen & Co., Law Offices One Azrieli Center Tel Aviv 67021 Israel 6 December 2007 Re. Closing of Acquisition by Amarin of Ester Neurosciences Dear Ori As per the Closing Memorandum and our closing meeting this morning, this transaction is now closed. As we discussed at the closing meeting, Amarin transferred this morning the Initial Share Value Amount in an amount of 25,000,000 ordinary shares based on a floor on the issue price of $0.40 per share as set out in the definition of “Initial Share Value Amount” in the Stock Purchase Agreement (“SPA”). The definition of “Closing Date Average Buyer Stock Price” was amended on 4 December 2007 when both parties had confirmed that 4 December 2007 would be the signing date and the weighted average closing price for the ten day trading period ending on the day prior to the signing date of the SPA was inserted in that definition on 4 December 2007 at $0.4062. Ultimately, the transaction did not sign until 5 December 2007 and accordingly the weighted average closing price for that ten day trading period was $0.38 on 5 December 2007. The spreadsheet showing the calculation of the above is attached to this letter. For the purposes of efficiency of closing, we have decided not to formally amend the SPA to insert this dollar figure of $0.38. We have agreed that acknowledgement of the amendment of the definition of “Closing Date Average Buyer Stock Price” will be acknowledged by the parties by signature of this letter by the Sellers’
